Eish, C. J..
Suit was brought by an administrator to recover the north half of a designated lot of land in a given county, district, and section. The following facts appeared from the evidence submitted on the trial. .Plaintiff’s intestate died in possession of the land in 1864; his widow had a homestead set apart therein in February, 1869; on Decenlber 4, 1876, she conveyed it to an heir at law of the intestate, who, two days thereafter, conveyed it to the defendant, who immediately went into possession and has had actual possession ever since; the widow of the intestate died in November, 1907; the administrator was appointed in December following; the action was brought December 24, 1908; on the trial there was no evidence that the administrator had ever been in possession, or that any order for sale of the land had ever been granted to him, or that there was any necessity for him to recover it in order to pay debts of his intestate, or any circumstances tending to show a necessity foE 'recovery in order for the administrator to distribute the estate of his intestate. Held, that the verdict for the defendant was demanded. Civil Code § 3934; Adams v. Phillips, 132 Ga. 455 (64 S. E. 467).
There were no complications, conditions, or circumstances in this case that . brought it within the ruling made in Gann v. Runyan, 134 Ga. 49 (67 S. E. 435).
Invview. of the decision made herein, it is. not necessary to decide other questions raised in the motion for a new trial.

Judgment affirmed.


All the Justiees eonour.

Complaint for land. Before Judge Edwards. 'Douglas superior court. February 6; 1913.
J. S. James, for plaintiff.
J. R. Hutcheson and W. T. Roberts, for defendant.